UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2011, or o Transition report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 1-13374 REALTY INCOME CORPORATION (Exact name of registrant as specified in its charter) Maryland 33-0580106 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification Number) 600 La Terraza Boulevard, Escondido, California92025-3873 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (760) 741-2111 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES xNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES xNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer xAccelerated filer oNon-accelerated filer oSmaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YESoNOx There were 133,205,842 shares of common stock outstanding as of October 20, 2011. REALTY INCOME CORPORATION Form 10-Q September 30, 2011 TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Page Item 1: Financial Statements Consolidated Balance Sheets 2 Consolidated Statements of Income 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 Item 2: Management's Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements 18 The Company 19 Recent Developments 21 Liquidity and Capital Resources 24 Results of Operations 29 Funds from Operations Available to Common Stockholders (FFO) 36 Adjusted Funds from Operations Available to Common Stockholders (AFFO) 37 Property Portfolio Information 38 Impact of Inflation 44 Impact of Recent Accounting Pronouncements 44 Other Information 44 Item 3: Quantitative and Qualitative Disclosures About Market Risk 44 Item 4: Controls and Procedures 45 PART II.OTHER INFORMATION Item 1A: Risk Factors 46 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 46 Item 6: Exhibits 46 SIGNATURE 49 1 Table of contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements REALTY INCOME CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30, 2011 and December 31, 2010 (dollars in thousands, except per share data) ASSETS (unaudited) Real estate, at cost: Land $ $ Buildings and improvements Total real estate, at cost Less accumulated depreciation and amortization ) ) Net real estate held for investment Real estate held for sale, net Net real estate Cash and cash equivalents Accounts receivable, net Goodwill Other assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Distributions payable $ $ Accounts payable and accrued expenses Other liabilities Line of credit payable Mortgages payable, net Notes payable Total liabilities Commitments and contingencies Stockholders' equity: Preferred stock and paid in capital, par value $0.01 per share, 20,000,000 shares authorized, 13,900,000 shares issued and outstanding in 2011 and 2010 Common stock and paid in capital, par value $0.01 per share, 200,000,000 shares authorized, 133,202,323 and 118,058,988 shares issued and outstanding as of September 30, 2011 and December 31, 2010, respectively Distributions in excess of net income ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes to consolidated financial statements are an integral part of these statements. 2 Table of contents REALTY INCOME CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME For the three and nine months ended September 30, 2011 and 2010 (dollars in thousands, except per share data) (unaudited) Three Months Ended Nine Months Ended September 30, September 30, REVENUE Rental $ Other 84 Total revenue EXPENSES Depreciation and amortization Interest General and administrative Property Income taxes Total expenses Income from continuing operations Income from discontinued operations Net income Preferred stock cash dividends ) Net income available to common stockholders $ Amounts available to common stockholders per common share: Income from continuing operations: Basic $ Diluted $ Net income: Basic $ Diluted $ Weighted average common shares outstanding: Basic Diluted The accompanying notes to consolidated financial statements are an integral part of these statements. 3 Table of contents REALTY INCOME CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS For the nine months ended September 30, 2011 and 2010 (dollars in thousands)(unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to net income: Depreciation and amortization Income from discontinued operations ) ) Gain on sale of land ) Amortization of share-based compensation Amortization of net premiums on mortgages payable ) Provision for impairment on real estate held for investment 10 Cash provided by discontinued operations: Real estate Collection of principal on notes receivable Change in assets and liabilities: Accounts receivable and other assets Accounts payable, accrued expenses and other liabilities ) ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of income producing investment properties ) ) Proceeds from the sales of real estate: Continuing operations Discontinued operations Restricted escrow deposits ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Cash distributions to common stockholders ) ) Cash dividends to preferred stockholders ) ) Borrowings under line of credit Payments on line of credit ) ) Principal payments on mortgages ) Proceeds from common stock offerings, net Proceeds from bonds issued, net of financing costs of $9,923 Proceeds from notes issued, net of financing costs of $3,869 Proceeds from dividend reinvestment and stock purchase plan, net Other items ) ) Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ For supplemental disclosures, see note 13. The accompanying notes to consolidated financial statements are an integral part of these statements. 4 Table of contents REALTY INCOME CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2011 (unaudited) 1. Management Statement The consolidated financial statements of Realty Income Corporation ("Realty Income", the "Company", "we", "our" or "us") were prepared from our books and records without audit and include all adjustments (consisting of only normal recurring accruals) necessary to present a fair statement of results for the interim period presented. Readers of this quarterly report should refer to our audited consolidated financial statements for the year ended December 31, 2010, which are included in our 2010 Annual Report on Form 10-K, as certain disclosures that would substantially duplicate those contained in the audited financial statements have not been included in this report. We report, in discontinued operations, the results of operations of properties that have either been disposed of or are classified as held for sale.As a result of these discontinued operations, certain of the 2010 balances have been reclassified to conform to the 2011 presentation. At September 30, 2011, we owned 2,600 properties, located in 49 states, containing over 26.8million leasable square feet, along with three properties owned by our wholly-owned taxable REIT subsidiary, Crest Net Lease, Inc., or Crest. 2. Summary of Significant Accounting Policies and Procedures and Recent Accounting Pronouncements A.The accompanying consolidated financial statements include the accounts of Realty Income and other entities for which we make operating and financial decisions (i.e., control), after elimination of all material intercompany balances and transactions. We have no unconsolidated or off-balance sheet investments in variable interest entities. B.We have elected to be taxed as a real estate investment trust, or REIT, under the Internal Revenue Code of 1986, as amended, or the Code. We believe we have qualified and continue to qualify as a REIT. Under the REIT operating structure, we are permitted to deduct distributions paid to our stockholders and generally will not be required to pay federal corporate income taxes on such income. Accordingly, no provision has been made for federal income taxes in the accompanying consolidated financial statements, except for the federal income taxes of Crest, which are included in discontinued operations. The income taxes recorded on our consolidated statements of income represent amounts paid by Realty Income for city and state income and franchise taxes. C.We recognize an allowance for doubtful accounts relating to accounts receivable for amounts deemed uncollectible. We consider tenant specific issues, such as financial stability and ability to pay rent, when determining collectability of accounts receivable and appropriate allowances to record.The allowance for doubtful accounts was $1.4 million at September 30, 2011 and $1.1 million at December 31, 2010. September 30, December 31, D.Other assets consist of the following (dollars in thousands) at: Value of in-place and above market leases, net $
